Citation Nr: 0403285	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-09 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for stomach disability.

2.  Entitlement to service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), anxiety disorder, and adjustment disorder 
with depressed mood.

3.  Entitlement to service connection for hypertension 
claimed as secondary to acquired psychiatric disability.

4.  Entitlement to service connection for skin disability 
(other than tinea pedis), claimed as chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2000, a 
statement of the case was issued in April 2000, and a 
substantive appeal was received in May 2000.  The veteran 
testified at a Board hearing at the RO in July 2003.  

Although the veteran's appeal also originally included the 
issue of entitlement to service connection for fungus feet 
(tinea pedis), this issue was granted in the April 2002 
rating decision and is therefore no longer in appellate 
status.  The skin disability issue remaining in appellate 
status is based on the veteran's claim that he has chloracne 
related to his service.


REMAND

At the July 2003 Board hearing, additional evidence was 
received, and it was noted at the hearing that the veteran 
did not wish to waive preliminary RO review of the new 
evidence.  The case must therefore be returned to the RO for 
such preliminary review.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board also notes that the veteran has requested another 
PTSD exam based on his feeling that the prior VA examination 
was inadequate.  The RO recognized this contention, but found 
no basis for a new examination.  The Board acknowledges the 
veteran's contention that the VA examiner did not examine him 
with an open mind to the possibility that he suffers from 
PTSD.  Like the RO, the Board finds nothing in the record to 
support such an allegation.  

However, while the March 2002 VA examination did not result 
in a diagnosis of PTSD, a newly received June 2003 VA 
psychology note is to the effect that a staff psychologist 
interpreted certain specialized PTSD testing (the Miss. 
Scale) conducted that day as supporting a PTSD diagnosis.  
This medical notation appears to justify additional 
psychiatric testing to clarify whether or not the veteran 
does now suffer from PTSD, especially since PTSD by its 
nature can be delayed in its manifestation.  In other words, 
it would seem possible that the veteran might meet the 
criteria for a diagnosis of PTSD now whereas he did not meet 
such criteria in March 2002.  In view of the need to return 
the case to the RO for review of the new evidence, the Board 
believes that another PTSD examination is appropriate under 
these circumstances. 

Additionally, the veteran referenced in his testimony at the 
July 2003 Board hearing that he received treatment for his 
stomach disability within months of leaving service.  The 
veteran should receive assistance in obtaining these records.  
It also appears from the record that the veteran has not 
received a VA examination for his service connection claim 
for skin disability, including chloracne.  The March 2003 VA 
examination was limited in an examination of only the feet.  
An examination of the veteran's claimed disability is 
necessary before adjudication.  38 C.F.R. § 3.159(c)(4) 
(2003).



Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), and pertinent precedent case law.  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health-care providers 
(VA and non-VA) from whom he has sought 
treatment for his stomach disability.  
Once this information, to include the 
required releases for any private 
records, has been provided, the RO should 
contact the named health-care providers 
and request that they provide copies of 
the veteran's treatment records developed 
between July 1970 and the present.  All 
efforts to obtain these records must be 
documented for the claims file.  If any 
records cannot be obtained it should be 
so stated and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the RO should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
dermatology examination to ascertain the 
nature, extent, and appropriate diagnosis 
(if any) of the claimed skin disability, 
including chloracne.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  All medically 
indicated tests should be accomplished.  
All clinical and special test findings 
should be clearly reported.  
Specifically, the examiner is asked to 
clearly report whether the veteran has 
chloracne, other acneform disease 
consistent with chloracne, or any skin 
disability listed under 38 C.F.R. 
§ 3.309(e) for diseases associated with 
exposure to certain herbicide agents.  If 
the veteran has a skin disability (other 
than tinea pedis) that is not listed 
under 38 C.F.R. § 3.309(e), the examiner 
is asked to opine as to whether such skin 
disability is related to service.  

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
ascertain whether or not the veteran 
suffers from PTSD related to his combat 
stressors.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  If deemed necessary by 
the examiner, the veteran should undergo 
special psychological testing, in 
addition to clinical examination, to 
determine if a PTSD diagnosis is 
warranted.  If the examiner determines 
that a diagnosis of PTSD is warranted, 
the examiner should indicate whether such 
PTSD is related to the veteran's combat 
stressors.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if any additional development 
is necessary (such as a hypertension 
examination with opinion as to secondary 
causation if it is determined that 
service connection for psychiatric 
disability is warranted.)

6.  The RO should then review the record 
and make any remaining determinations 
regarding the claims in appellate status.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case for the remaining 
denied claims and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




